Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Raymond Bernard Mondy, Appellant                       Appeal from the County Court at Law No. 2
                                                        of Hunt County, Texas (Tr. Ct. No.
 No. 06-16-00100-CR         v.                          1500880). Memorandum Opinion delivered
                                                        by Justice Moseley, Chief Justice Morriss
 The State of Texas, Appellee                           and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find there was error in the judgment of the
court below. Therefore, we reverse the trial court’s judgment and render a judgment of acquittal.
       We further order that the appellee, The State of Texas, pay all costs of this appeal.


                                                       RENDERED JANUARY 24, 2017
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk